DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on February 23, 2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed November 24, 2020 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
A species restriction requirement was made over the phone on 5/12/2021 with the attorney of record, Mohanad Mossalam to address newly added claims 36-54. Applicant was required to elect a single specific heterologous DNA sequence from a specific organism. Applicant elected ‘Herpesviridae virus’ over the phone on 5/13/2021 without traverse. 
Claim 44 has been withdrawn accordingly. Claims 1-12, 16, 19 and 27-31 have been canceled. Claim 35 has been amended. Claims 36-54 have been newly added. Claims 35-54 pending. Claims 35-43 and 45-54 are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.






Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 50 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is newly applied to address applicants claim amendments on February 23, 2021.
Claim 50 describes the method according to claim 35, wherein the composition further comprises human DNA. Claim 50 describes “the composition” without explicit antecedent basis for this term rendering the claim indefinite. Please note that the language of a claim must make it clear what subject matter the claim encompasses to adequately delineate its "metes and bounds", see MPEP 2173.05. The lack of antecedent basis for this term makes it unclear whether the recombinant adenovirus contains human DNA or the heterologous DNA sequence contains human DNA since claim 50 generally refers to only “the composition”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 35-37 and 40-41 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Fallaux et al. US 2009/0023196 A1. 01/22/2009 (hereinafter Fallaux, reference of record). This rejection is newly applied to address applicants claim amendments on February 23, 2021. A reply to applicant’s arguments is found below.
Claim 35 describes a method of testing a diagnostic assay, comprising the step of performing the diagnostic assay on a control composition comprising a replication deficient recombinant adenovirus lacking El activity, comprising a genome comprising adenovirus genomic DNA and a heterologous DNA sequence, wherein the diagnostic assay is a nucleic acid amplification-based assay. Claim 36 describes the method according to claim 35, wherein the diagnostic assay is for the detection of a human pathogen or DNA virus. Claim 37 describes the method according to claim 35, wherein the heterologous DNA sequence contains the target sequence detected in the diagnostic assay. Claim 40 describes the method according to claim 35, wherein the adenovirus genomic DNA sequence is at least 90% identical to SEQ ID NO: 1. Claim 41 describes the method according to claim 35, wherein the genome lacks a sequence encoding an El promoter or an El open reading frame. 
Fallaux describes a replication deficient recombinant adenovirus (Fallaux, para 22-26). Fallaux achieves this via the deletion of the E1 and/or E2A coding regions, corresponding to the adenoviral genome limitations of claims 40 and 41 (Fallaux, para 11, 23 and 46). Fallaux discloses different adenovirus 

Response to Traversal
Applicant traverses the instant rejection by pointing to claim amendments to claim 35 wherein the method now recites a step of performing the diagnostic assay on a control composition comprising a replication deficient recombinant adenovirus lacking E1 activity, wherein the diagnostic assay is a nucleic acid amplification-based assay. Applicant argues that Fallaux does not expressly or inherently describe all elements of claim 35. Applicant argues that Fallaux teaches a plaque assay and not a nucleic acid amplification based-assay. 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35-43 and 45-54 are rejected under 35 U.S.C. 103 as being unpatentable over Fallaux (supra) as applied to claims 35-37 and 40-41 above in further view of Exner et al. US 2013/0022963, published 1/24/2013 (hereinafter Exner). This rejection is newly applied to address applicants claim amendments on February 23, 2021.
A description of claims 35-37 and 40-41 can be found above. Claim 38 describes the method according to claim 35, wherein the diagnostic assay comprises: (i) performing a sample lysis step; (ii) performing a nucleic acid extraction step; and (iii) performing a nucleic acid amplification step. Claim 39 
Fallaux describes a replication deficient recombinant adenovirus (Fallaux, para 22-26). Fallaux achieves this via the deletion of the E1 and/or E2A coding regions (Fallaux, para 11, 23 and 46). Fallaux discloses different adenovirus packing constructs which comprise adenovirus and heterologous DNA sequences which can be expressed in targeted cells (Fallaux, para 46, 69 and 91). Fallaux tests the integrity 
Exner describes nucleic acid amplification-based methods for identifying the presence or absence of a target nucleic acid molecule from human pathogens (Exner, abstract). Exner describes specific embodiments wherein the human pathogens are herpes simplex virus 1 and 2 (HSV-1 and HSV-2), which are species of the elected group Herpesviridae virus. (Exner, para 35). Exner describes diagnostic assay steps comprising sample lysis, nucleic acid extraction and amplification steps (Exner, para 24, 49, 73 and Table 3). Exner describes the use of multiplex amplification of clinical samples in which HSV-1 and HSV-2 were detected in reference to an internal control (Exner, Table 3). Exner describes numerous internal control nucleic acids used to test for the presence of PCR inhibitors (Exner, para 63 and Tables 1-3). Exner describes clinical samples including human buccal swab and cerebrospinal fluid, corresponding to limitations 50-52 and 54 (Exner, para 70). Exner describes incorporating other active ingredients into the final sample preparation including salts with equivalent function to sodium azide as described in claim 53 (Exner, Table pg 14). 
It would have been obvious to one of ordinary skill in the art to use the E1-defective recombinant adenovirus construct as described by Fallaux as a control in the nucleic acid amplification-based method for HSV detection described by Exner. Exner describes the use of multiplex amplification of clinical samples in which HSV-1 and HSV-2 were detected in reference to an internal control (Exner, Table 3). Therefore, it would have been a matter of simple substitution to exchange the internal control nucleic acid described by Exner with the defective recombinant adenovirus construct describe by Fallaux. One would have been motivated to use the defective recombinant adenovirus construct describe by Fallaux as a control in order to safely assess nucleic acid amplification either as a whole process control, positive control and/or internal control. One would have a reasonable expectation of success given that Fallaux fully described prima facie obvious to at the time the invention was made.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633


/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633